Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Takeda (US 20190126340 A1).
Regarding Claim 1, Takeda discloses:
a workpiece conveying system for a transfer press machine (1), comprising:
a beam (101R & 101L) provided to extend in a feed direction of a workpiece; and
a plurality of workpiece conveying apparatus (T1~Tn) supported by the beam (Fig. 1), the plurality of workpiece conveying apparatus each including:
a feed device (301), which includes a first carrier (330) that is movable relative to the beam in the feed direction, and is configured to control the relative movement of the first carrier [0065 & 0067 & 0069 & 0089 & 0092 & 0093 & 0095 & 0096];
a raising and lowering device (302), which includes a second carrier (300) that is movable relative to the first carrier in a raising and lowering direction, and is configured to control the relative movement of the second carrier [0063 & 0067 & 0069];
a clamp device, which is supported on a lower end side of the second carrier (Fig. 4), includes a third carrier (340) that is movable relative to the second carrier in a clamp direction of clamping the workpiece, and is configured to control the relative movement of the third carrier [0069 & 0070  & 0073]; and
at least one workpiece holding tool (110), which is supported at a distal end of the third carrier, and is configured to hold and release the workpiece.
Regarding Claim 2, Takeda discloses:
the third carrier is a shaft-shaped member (Fig. 4), and
wherein a long-axis direction of the third carrier extends in the clamp direction (Fig. 4).
Regarding Claim 7, Takeda discloses:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Regarding Claim 8, Takeda discloses:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 20190126340 A1) in view of Katahira (JP 05180299 A).
Regarding Claim 3, Takeda teaches:
the clamp device includes:
an electric motor for driving the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by operating the electric motor in a predetermined direction through rotational drive of the electric motor [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
an outer peripheral spiral groove is formed in an outer periphery of the shaft-shaped member,
a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and 
an electric motor for screw nut configured to rotationally drive the screw nut, and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut.
Katahira teaches:
an outer peripheral spiral groove (3) is formed in an outer periphery of the shaft-shaped (2) member,
wherein the driving member includes:
a screw nut (5), which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and 
an electric motor (21 & 22 & 35 & 38) for screw nut configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], and
wherein the shaft-shaped member is moved relative to the screw nut in the by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with a shaft-shaped member an outer peripheral spiral groove is formed in an outer periphery of the shaft-shaped member, wherein the driving member includes: a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, and wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 4, Takeda teaches:
the clamp device includes:
an electric motor for driving the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by operating the electric motor in a predetermined direction through rotational drive of the electric motor [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
an outer peripheral splline groove is formed in an outer periphery of the shaft-shaped member so as to extend in a long-axis direction of the shaft-shaped member,
a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and 
an electric motor for spline nut configured to rotationally drive the spline nut, and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut.
Katahira teaches:
an outer peripheral spline groove (3) is formed in an outer periphery of the shaft-shaped (2) member so as to extend in a long-axis direction of the shaft-shaped member,
wherein the driving member includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and 
an electric motor (21 & 22 & 35 & 38) for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein the shaft-shaped member is moved relative to the spline nut in the by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with a shaft-shaped member so as to extend in a long-axis direction of the shaft-shaped member, an outer peripheral spline groove is formed in an outer periphery of the shaft-shaped member, wherein the driving member includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 5, Takeda teaches:
the clamp device includes:
an electric motor for driving the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by operating the electric motor in a predetermined direction through rotational drive of the electric motor [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
an outer peripheral splline groove is formed in an outer periphery of the shaft-shaped member so as to extend in a long-axis direction of the shaft-shaped member,
a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and 
an electric motor for spline nut configured to rotationally drive the spline nut, and
wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut.
Katahira teaches:
an outer peripheral spline groove (4) is formed in an outer periphery of the shaft-shaped (2) member so as to extend in a long-axis direction of the shaft-shaped member,
wherein the driving member includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and 
an electric motor (21 & 22 & 35 & 38) for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein the shaft-shaped member is moved relative to the spline nut in the by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with a shaft-shaped member so as to extend in a long-axis direction of the shaft-shaped member, an outer peripheral spline groove is formed in an outer periphery of the shaft-shaped member, wherein the driving member includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein the shaft-shaped member is moved relative to the second carrier in the clamp direction by rotating the spline nut in a predetermined direction through rotational drive of the electric motor for spline nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 6, Takeda teaches:
the clamp device includes:
an electric motor for configured to drive the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein when the motor is operated in a predetermined direction through to move the shaft-shaped member relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with movement of the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member,
wherein the clamp device includes:
a screw nut,
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and
an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes:
a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and
an electric motor for spline nut configured to rotationally drive the spline nut, and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut.
Katahira teaches:
an outer peripheral spiral groove (3) and an outer peripheral spline groove (4), which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member (2),
a screw nut (5),
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and
an electric motor for screw nut (21 & 22 & 35 & 38)) configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], wherein the clamp device further includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 9, Takeda teaches:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Regarding Claim 10, Takeda teaches:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Regarding Claim 11, Takeda teaches:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Regarding Claim 12, Takeda teaches:
the plurality of workpiece conveying apparatus are separately and independently controllable [0059 & 0060 & 0061 & 0071 & 0072 & 0073 & 0076 & 0077 & 0078 & 0135 & 0136 & 0137 & 0141 & 0142 & 0143 & 0165 & 0166 & 0167 & 0171 & 0172 & 0173].
Regarding Claim 13, Takeda teaches:
a workpiece conveying system for a transfer press machine, comprising:
a beam (101R & 101L) provided to extend in a feed direction of a workpiece; and
a beam (101R & 101L) supported by a plurality of columns (3) of the transfer press machine, the beam extending in a feed direction of the transfer press machine [0047-0058];
a first carrier (330) supported by the beam so as to move along the beam and in the feed direction [0065 & 0067 & 0069 & 0089 & 0092 & 0093 & 0095 & 0096];
a second carrier (300) supported by the first carrier so as to move in a raising and lowering direction [0063 & 0067 & 0069];
a third carrier (340) supported by a lower end of the second carrier (Fig. 4) and elongatedly shaped in a cramp direction which is orthogonal to both the feed direction and the raising and lowering direction [0069 & 0070  & 0073]; and
a workpiece holding tool provided at the third carrier so as to hold a workpiece.
a plurality of workpiece conveying apparatus (T1~Tn) supported by the beam (Fig. 1), the plurality of workpiece conveying apparatus each including:
a feed device (301), which includes a first carrier (330) that is movable relative to the beam in the feed direction, and is configured to control the relative movement of the first carrier [0065 & 0067 & 0069 & 0089 & 0092 & 0093 & 0095 & 0096];
a raising and lowering device (302), which includes a second carrier (300) that is movable relative to the first carrier in a raising and lowering direction, and is configured to control the relative movement of the second carrier [0063 & 0067 & 0069];
a clamp device, which is supported on a lower end side of the second carrier (Fig. 4), includes a third carrier (340) that is movable relative to the second carrier in a clamp direction of clamping the workpiece, and is configured to control the relative movement of the third carrier [0069 & 0070  & 0073]; and
at least one workpiece holding tool (110), which is supported at a distal end of the third carrier, and is configured to hold and release the workpiece;
the clamp device includes:
an electric motor for configured to drive a shaft-shaped member of the third carrier [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein when the motor is operated in a predetermined direction through to move the shaft-shaped member relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with movement of the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
the third carrier having a spiral groove and a spline groove formed in a longitudinal direction of the third carrier.
Katahira teaches:
an outer peripheral spiral groove (3) and an outer peripheral spline groove (4), which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member (2),
a screw nut (5),
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and
an electric motor for screw nut (21 & 22 & 35 & 38)) configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], wherein the clamp device further includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 14, Takeda teaches:
the third carrier moves along the cramp direction through operation of the motor of the third carrier [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
linear motion is affected through the spiral groove and to rotate around an axis of the longitudinal direction of the shaft-shaped member through the spline groove.
Katahira teaches:
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut and linear motion is affected through the spiral groove and to rotate around an axis of the longitudinal direction of the shaft-shaped member through the spline groove [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut and linear motion is affected through the spiral groove and to rotate around an axis of the longitudinal direction of the shaft-shaped member through the spline groove taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 15, Takeda teaches:
an electric motor for configured to drive a shaft-shaped member of the third carrier [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein when the motor is operated in a predetermined direction through to move the shaft-shaped member relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with movement of the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
a screw nut provided around the shaft-shaped member, the screw nut having an inner peripheral spiral groove;
a plurality of screw balls engaged with the spiral groove of the shaft shaped member and the inner peripheral spiral groove of the screw nut;
a spline nut provided around the shaft-shaped member, the spline nut having an inner peripheral spline groove; and
a plurality of spline balls engaged with the spline groove of the shaft-shaped member and the inner peripheral spline groove of the spline nut.
Katahira teaches:
an outer peripheral spiral groove (3) and an outer peripheral spline groove (4), which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member (2),
a screw nut (5),
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and
an electric motor for screw nut (21 & 22 & 35 & 38)) configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], wherein the clamp device further includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 16, Takeda teaches:
an electric motor for configured to drive a shaft-shaped member of the third carrier [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein when the motor is operated in a predetermined direction through to move the shaft-shaped member relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with movement of the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
linear motion effected by an a driven screw nut provided at the lower end of a second carrier; and
a driven spline nut provided at the lower end of the second carrier, electric motor for driving the screw nut being positioned opposite to an electric motor for driving the spline nut with respect to the third carrier.
Katahira teaches:
an outer peripheral spiral groove (3) and an outer peripheral spline groove (4), which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member (2),
a screw nut (5),
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and
an electric motor for screw nut (21 & 22 & 35 & 38)) configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], wherein the clamp device further includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013]; and 
the electric motor for driving the screw nut being positioned opposite to the electric motor for driving the spline nut with respect to the third carrier (Fig. 1 & Fig. 2 7 Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut and the electric motor for driving the screw nut being positioned opposite to the electric motor for driving the spline nut with respect to the third carrier taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Regarding Claim 17, Takeda teaches:
an electric motor for configured to drive a shaft-shaped member of the third carrier [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173], and
wherein when the motor is operated in a predetermined direction through to move the shaft-shaped member relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with movement of the shaft-shaped member [0004 & 0014 & 0015 & 0046 & 0051 & 0054 & 0055 & 0079 & 0101 & 0103 & 0105 & 0120 & 0143 & 0149 & 0151 & 0173].
Takeda does not teach:
the electric motor for screw nut and the electric motor for spline nut are arranged along the feed direction so that the third carrier are positioned between both of the electric motors.
Katahira teaches:
an outer peripheral spiral groove (3) and an outer peripheral spline groove (4), which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member (2),
a screw nut (5),
which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw [0010 & 0011 & 0012 & 0013]; and
an electric motor for screw nut (21 & 22 & 35 & 38)) configured to rotationally drive the screw nut [0010 & 0011 & 0012 & 0013], wherein the clamp device further includes:
a spline nut (6), which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline [0010 & 0011 & 0012 & 0013]; and
an electric motor for spline nut configured to rotationally drive the spline nut [0010 & 0011 & 0012 & 0013], and
wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut [0010 & 0011 & 0012 & 0013]; and
the electric motor for driving the screw nut being positioned opposite to the electric motor for driving the spline nut with respect to the third carrier and the electric motor for screw nut and the electric motor for spline nut are arranged along the feed direction so that the shaft-shaped member is positioned between both of the electric motors (Fig. 1 & Fig. 2 7 Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece conveying system for a transfer press machine having linear driven members for effecting transfer of a workpiece taught by Takeda with the linear drive device effecting linear motion with an outer peripheral spiral groove and an outer peripheral spline groove, which extends in the long-axis direction, are formed in an outer periphery of the shaft-shaped member, a screw nut, which has an inner peripheral spiral groove to be engaged with the outer peripheral spiral groove through intermediation of balls for screw; and an electric motor for screw nut configured to rotationally drive the screw nut, wherein the clamp device further includes: a spline nut, which has an inner peripheral spline groove to be engaged with the outer peripheral spline groove through intermediation of balls for spline; and an electric motor for spline nut configured to rotationally drive the spline nut, and wherein when the spline nut is rotated in a predetermined direction through rotational drive of the electric motor for spline nut so as to rotate the shaft-shaped member about the long axis relative to the second carrier, movement of the shaft-shaped member relative to the second carrier in the clamp direction, which is accompanied with relative rotation of the shaft-shaped member about the long axis, is absorbed by rotating the screw nut in a predetermined direction through rotational drive of the electric motor for screw nut and the electric motor for driving the screw nut being positioned opposite to the electric motor for driving the spline nut with respect to the third carrier and the electric motor for spline nut are arranged along the feed direction so that the third carrier are positioned between both of the electric motors taught by Katahira in order to provide a drive means for imparting linear motion on the driven member for effecting the transfer process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652